Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Jan. 23, 2008 FOR IMMEDIATE RELEASE Contacts : Bob Denham Jeff Nichols Senior Vice President Vice President Corporate Communications Corporate Communications (336) 733-1475 733-1472 Hall of Fame homebuilder named BB&T director WINSTON-SALEM, N.C.  The directors of BB&T Corporation (NYSE: BBT) on Tuesday elected Tommy Thompson, president of Owensboro, Ky.-based Thompson Homes Inc., to the corporate board. Thompson, 59, also serves as a member of the Kentucky House of Representatives for Ohio and Daviess counties. Tommys personal and business values are very closely aligned with our BB&T core values, which guide everything we do as a company, said BB&T Chairman and Chief Executive Officer John Allison. Hell be a tremendous asset to our corporate board of directors. Thompson oversees the daily operations of a family-owned homebuilder founded by his father and uncle in 1948. Thompson Homes has been honored numerous times by the Kentucky Homebuilders Association, including 10 presidents awards for best new home design. The state legislator has served in the Kentucky House of Representatives since 2003 and is currently chairman of the House Banking and Insurance committee among other committee assignments. As a client and shareholder, Ive been very impressed with BB&T from day one of our relationship, Thompson said. BB&T is a company of the utmost integrity that and I know this from personal experience  truly believes in highly attentive and thorough service. Im thrilled to serve on the board of such a well respected organization that believes in doing everything possible to help its clients achieve economic success and financial security. MOR
